NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


MANDINGO BOOBYYAA, DOC #250833, )
                                )
          Appellant,            )
                                )
v.                              )               Case No. 2D17-4826
                                )
STATE OF FLORIDA,               )
                                )
          Appellee.             )
                                )

Opinion filed May 11, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Mandingo Boobyyaa, pro se.




PER CURIAM.


              Affirmed.



KHOUZAM, BLACK, and LUCAS, JJ., Concur.